DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 02/22/2021. This application is a continuation of US Patent Application No.15/946,703, filed 04/05/2021, now US Patent No. 10958642, wherein claims 21 – 40 are pending and ready for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 32, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 9998453. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/180,908
US Patent No. 10,958,642
21. (New) A device, comprising: a sensor unit; a communications unit: a storage unit storing instructions; and at least one hardware processor coupled to the sensor unit, the communications unit, and the storage unit, the at least one hardware processor being configured to execute the instructions to: 

transmit, via the communications unit, a public cryptographic key to a computing system, the computing system being configured to obtain first biometric data from an element of distributed ledger data associated with the public cryptographic key; 


receive the first biometric data from the computing system via the communications unit;


and authenticate an identity associated with the device based on the first biometric data and on second biometric data captured by the sensor unit.

Here, the designation of the first biometric data as being the reference data whereas in the parent patent it is the second biometric data used as the reference data (see parent claim 12).  One of ordinary skill in the art would recognize the designating and labeling a current data point with a reference data point is one of a design choice with no material difference regarding the authentication since a match is required.

Here, the instant case cites the first and second biometric data as being compared where the parent patent cites the hash of the biometric values being prepared.  One of ordinary skill in the art recognizes that a hash results in a value.  The term ‘hash value’ does not change the result of data being able to be compared. 
1. (Currently Amended): A device, comprising: a sensor unit; a communications unit: a storage unit storing instructions; and at least one processor coupled to the sensor unit, the communications unit, and the storage unit, the at least one processor being configured to execute the instructions to: 


transmit a request to, a computing system across a communications network via the communications unit,
the request comprising a public cryptographic key associated with the device, the request causing the computing system to execute instructions included within an element of distributed ledger data and

…and receive a response from a computing system across a communications network via the communications unit,


and authenticate an identity associated with the device when the first hash value corresponds to the second hash value.



transmit a request to, and receive a response from, a computing system across a communications network via the communications unit, the request comprising a public cryptographic key associated with the device, 









the request causing the computing system to execute instructions included within an element of distributed ledger data and extract to identify and load second biometric data maintained within from an additional element of the distributed ledger data based on the public cryptographic key, the additional element of the distributed ledger data associating the public cryptographic key with the second biometric data, the second biometric data comprising a second hash value, and the response comprising the second biometric data; and authenticate an identity associated with the device when the first hash value corresponds to the second hash value.


22. (New) The device of claim 21, wherein: 
the public cryptographic key is associated with the device; and the computing system is further configured to execute additional instructions included within an additional element of distributed ledger data, the additional executed instructions causing the computing system to identify and load the first biometric data from the element of the distributed ledger data.
13. … a public cryptographic key associated with the device …. an element of distributed ledger data and extract to identify and load second biometric data maintained within from an additional element of the distributed ledger data based on the public cryptographic key, the additional element of the distributed ledger data
23. (New) The device of claim 21, wherein: the first biometric data comprises a first hash value; and the at least one hardware processor is further configured to execute the instructions to: compute a second hash value based on the second biometric data; and

authenticate the identity when the first hash value corresponds to the second hash value.
13. (Currently Amended) … a first hash value based on first biometric data captured by a sensor … and 





authenticating, by the at least one processor, an identity associated with a device when the first hash value corresponds to the second hash value.
24. (New) The device of claim 23, …that map elements of the second biometric data to corresponding spatial coordinates, the spatial coordinates being associated with the sensor unit: and compute the second hash value based on the elements of the second biometric data and the corresponding spatial coordinates.  

Here, the instant ‘908 is teaching the same features as parent case but merely changes the capture feature which changes what is consider referenced data.  One of ordinary skill in the art would recognize that the changing of which biometric data is used as the reference point is one of a design choice.
22. (Previously Presented) … mapping, by the at least one processor, elements of the first biometric data to corresponding spatial coordinates, the spatial coordinates being associated with the sensor unit; and computing, by the at least one processor, the first hash value based on the elements of the first biometric data and the corresponding spatial coordinates.
25. (New) The device of claim 21, wherein: the second biometric data comprises a plurality of biometric data samples, the biometric data samples being captured by the sensor unit during a corresponding sampling interval; and the at least one hardware processor is further configured to execute the instructions to:  identify feature points within each of the biometric data samples; based on the second biometric data, generate first coordinate data that maps the identified feature points to corresponding first coordinates, the first coordinates being associated with the sensor unit; and compute first displacements between the first coordinates of corresponding pairs of the identified feature points within the biometric data samples. 

Here, the Examiner comments regarding instant claim 21 applies here in instant claim 25.
23. (Previously Presented) The computer-implemented method of claim 13, wherein: the first biometric data comprises a plurality of biometric data samples, the biometric data samples being captured by the sensor unit during a corresponding sampling interval, and wherein the computer-implemented method further comprises: identifying, by the at least one processor, feature points within each of the biometric data samples; based on the first biometric data, generating, by the at least one processor, first coordinate data that maps the identified feature points to corresponding first coordinates, the first coordinates being associated with the sensor unit; and -7-Application No. 15/946,703 Attorney Docket No. G4144-00215 computing, by the at least one processor, first displacements between the first coordinates of corresponding pairs of the identified feature points within the biometric data samples.
26. (New) The device of claim 25, … based on the computed first displacements, establish a displacement range for the each of the identified pairs of feature points; determine a range value that characterizes the displacement range for each of the identified pairs of feature points; compute a second hash value based on the range values; 



and authenticate the identity when the first hash value corresponds to the second hash value. 
24. (Previously Presented) … based on the computed first displacements, establishing, by the at least one processor, a displacement range for the each of the identified pairs of feature points; determining, by the at least one processor, a range value that characterizes the displacement range for each of the identified pairs of feature points; and computing, by the at least one processor, the first hash value based on the range values.

per claim 1: and authenticate an identity associated with the device when the first hash value corresponds to the second hash value
27. (New) The device of claim 25, wherein: the first biometric data comprises a first hash value; and the at least one hardware processor is further configured to: generate second coordinate data based on an application of an orthogonal transformation to portions of the first coordinate data, the second coordinate data mapping the identified feature points to corresponding second coordinates associated with the orthogonal transformation; compute second displacements between the second coordinates of corresponding pairs of the identified feature points within the biometric data samples; based on the computed second displacements, establish a displacement range for the each of the identified pairs of feature points; determine a range value that characterizes the displacement range for each of the identified pairs of feature points; and compute a second hash value based on the determined range values;



and authenticate the identity when the first hash value corresponds to the second hash value.

Here, Examiner comments regarding instant claim 21 applies here in instant claim 27.
25. (Previously Presented) The computer-implemented method of claim 23, further comprising: generating, by the at least one processor, second coordinate data based on an application of an orthogonal transformation to portions of the first coordinate data, the second coordinate data mapping the identified feature points to corresponding second coordinates associated with the orthogonal transformation; computing, by the at least one processor, second displacements between the second coordinates of corresponding pairs of the identified feature points within the biometric data samples; based on the computed second displacements, establishing, by the at least one processor, a displacement range for the each of the identified pairs of feature points; -8-Application No. 15/946,703 Attorney Docket No. G4144-00215 determining, by the at least one processor, a range value that characterizes the displacement range for each of the identified pairs of feature points; and computing, by the at least one processor, the first hash value based on the determined range values.

per claim 12: …authenticate an identity of the user when the first hash value corresponds to the second hash value.
28. (New) The device of claim 25, wherein: the sensor unit comprises a fingerprint scanner having a corresponding surface; the biometric data samples identify fingerprints captured by the fingerprint scanner: the first coordinates correspond to spatial coordinates; and the first coordinate data maps the identified feature points to corresponding spatial positions along the surface of the fingerprint scanner.
9. (Original) The device of claim 5, wherein: the sensor unit comprises a fingerprint scanner having a corresponding surface; the biometric data samples identify fingerprints captured by the fingerprint scanner; the first coordinates correspond to spatial coordinates; and the first coordinate data maps the identified feature points to corresponding spatial positions along the surface of the fingerprint scanner. 

29. (New) The device of claim 21, wherein: the sensor unit comprises at least one of a fingerprint scanner, an iris scanner, a retinal scanner, a motion sensor, an accelerometer, or a digital camera; and the first biometric data comprises at least one of a fingerprint sample, an iris scan, a retinal, or postural data characterizing a posture or gait of a user.
11. (Original) The device of claim 1, wherein: the sensor unit comprises at least one of a fingerprint scanner, an iris scanner, a retinal scanner, a motion sensor, an accelerometer, or a digital camera; and the first biometric data comprises at least one of a fingerprint sample, an iris scan, a retinal, or postural data characterizing a posture or gait of a user of the device.

30. (New) The device of claim 21, wherein: the second biometric data is associated with a user; and the first biometric data comprises reference biometric data associated with the user, the reference biometric data being maintained within the element of the distributed ledger data.

Here, the instant claimed ‘referenced biometric data’ maps to an element of the distributed data ledger whereas the parent patent claimed the ‘referenced biometric data’ maps to the additional element of the distributed ledger data. 

Prior art: The claimed ‘additional element’ is taught by prior art Andrade, cited in this action, at location [0017] … A block may include a record that contains and confirms one or more waiting transactions. Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain. Here, the claimed ‘additional element’ is taught by Andrade as ‘new block’.  It would have been obvious to a person of ordinary skill in the art to provide an additional element to authenticate biometric data from sensors because sensors can become damaged or dirty providing false positives. Claim 31 depends from claim 21 and is therefore further rejected by virtue of its dependency on claim 21.
12. (Currently Amended) The device of claim 1, wherein: the first biometric data is associated with a user of the device; the second biometric data comprises reference biometric data associated with the user, the reference biometric data being maintained within the additional element of the distributed ledger data; and the at least one processor is further configured to authenticate an identity of the user when the first hash value corresponds to the second hash value.
32. (New) A computer-implemented method, comprising: by at least one hardware processor, 

transmitting a public cryptographic key to a computing system, the computing system being configured to obtain first biometric data from an element of distributed ledger data associated with the public cryptographic key.

receiving, by the at least one hardware processor, the first biometric data from the computing system; and
 


authenticating, by the at least one hardware processor, an identity associated with the device based on the first biometric data and on second biometric data captured by a sensor unit.

Here, Examiner comments regarding instant claim 21 applies here in instant claim 32.
13. (Currently Amended) A computer-implemented method, comprising: computing, by at least one processor…

transmitting … comprising a public cryptographic key associated with the device, … identify and load second biometric data from an additional element of the distributed ledger data based on the public cryptographic key, 

receiving a response from, a computing system across a communications network, the request comprising a public cryptographic key associated with the device, to identify and load second biometric data 

per claim 12: …authenticate an identity of the user when the first hash value corresponds to the second hash value.
33. (New) The computer-implemented method of claim 32, wherein the computing system is further configured to execute additional instructions included within an additional element of distributed ledger data, the additional executed instructions causing the computing system to identify and load the first biometric data from the element of the distributed ledger data.
13. (currently amended) … the request comprising a public cryptographic key associated with the device, the request causing the computing system to execute instructions included within an element of distributed ledger data and extract to identify and load second biometric data maintained within from an additional element of the distributed ledger data.
Prior art Andrade:
 – Andrade [0017] … A block may include a record that contains and confirms one or more waiting transactions. Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain. In some implementations, a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘execute additional instructions’ is taught by Andrade as ‘a record’ since the record includes waiting transactions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the parent invention ‘642 distributed data ledger to incorporate Andrade feature of referencing a new block for confirmation of new data to be appended.
34. (New) The computer-implemented method of claim 32, wherein: the first biometric data comprises a first hash value; the computer-implemented method further comprises

computing, by the at least one hardware processor, a second hash value based on the second biometric data; and the authenticating comprises

Prior Art:
- Han [0079] … the processor can operate to construct a different compressed set of values in response to the ridge flow data structure. For example, the processor may compute a hash value in response to the values in the ridge flow data structure, or may compute a hash value in response to the histogram determined in response to the ridge flow data structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade’s System 101 to positively provide the ability to compute hashes for authenticating devices and individuals.  Andrade does not teach computing hash values but receives and stores reference hash values for biometric hash matching.  Han constructs a second hash from a first hash, or portions of a hash.  Incorporating Han into Andrade’s System server provides an additional factor of security as Andrade can now compute his own hash)

authenticating the identity of the device when the first hash value corresponds to the second hash value.
28. (Currently Amended): A tangible, non-transitory computer-readable medium storing …. a first hash value based on first biometric data captured by a sensor unit;

the second biometric data, the second biometric data comprising a second hash value, and the response comprising the second biometric data;


























per claim 12:
 …authenticate an identity of the user when the first hash value corresponds to the second hash value.
35. (New) The computer-implemented method of claim 34, further comprising: performing, by the at least one hardware processor, operations that

map elements of the second biometric data to corresponding spatial coordinates, the spatial coordinates being associated with the sensor unit; and computing, by the at least one hardware processor,

the second hash value based on the elements of the first biometric data and the corresponding spatial coordinates.
4. (Original) The device of claim 1, wherein the at least one processor is further configured to: perform operations that


map elements of the first biometric data to corresponding spatial coordinates, the spatial coordinates being associated with the sensor unit; and compute the first hash value based on the elements of the first biometric data and the corresponding spatial coordinates.
36. (New) The computer-implemented method of claim 32, wherein: the second biometric data comprises a plurality of biometric data samples, the biometric data samples being captured by the sensor unit during a corresponding sampling interval; and the computer-implemented method further comprises: identifying, by the at least one hardware processor, feature points within each of the biometric data samples; based on the second biometric data, generating, by the at least one hardware processor, first coordinate data that maps the identified feature points to corresponding first coordinates, the first coordinates being associated with the sensor unit; and computing, by the at least one hardware processor, first displacements between the first coordinates of corresponding pairs of the identified feature points within the biometric data samples.
23. (Previously Presented) The computer-implemented method of claim 13, wherein: the first biometric data comprises a plurality of biometric data samples, the biometric data samples being captured by the sensor unit during a corresponding sampling interval, and wherein the computer-implemented method further comprises: identifying, by the at least one processor, feature points within each of the biometric data samples; based on the first biometric data, generating, by the at least one processor, first coordinate data that maps the identified feature points to corresponding first coordinates, the first coordinates being associated with the sensor unit; and computing, by the at least one processor, first displacements between the first coordinates of corresponding pairs of the identified feature points within the biometric data samples. 
 
37. (New) The computer-implemented method of claim 36, wherein: the first biometric data comprises a first hash value; and the computer-implemented method further comprises: based on the computed first displacements, establishing, by the at least one hardware processor, a displacement range for the each of the identified pairs of feature points; determining, by the at least one hardware processor, a range value that characterizes the displacement range for each of the identified pairs of feature points; computing, by the at least one hardware processor, a second hash value based on the range values; and

authenticating, by the at least one hardware processor, the identity when the first hash value corresponds to the second hash value.
24. (Previously Presented) The computer-implemented method of claim 23, further comprising: based on the computed first displacements, establishing, by the at least one processor, a displacement range for the each of the identified pairs of feature points; determining, by the at least one processor, a range value that characterizes the displacement range for each of the identified pairs of feature points; and computing, by the at least one processor, the first hash value based on the range values..





per claim 12:
 …authenticate an identity of the user when the first hash value corresponds to the second hash value.
38. (New) The computer-implemented method of claim 34, wherein:
the sensor unit comprises at least one of a fingerprint scanner, an iris scanner, a retinal scanner, a motion sensor, an accelerometer, or a digital camera; and the second biometric data comprises at least one of a fingerprint sample, an iris scan, a retinal, or postural data characterizing a posture or
gait of a user.
11. (Original) The device of claim 1, wherein: the sensor unit comprises at least one of a fingerprint scanner, an iris scanner, a retinal scanner, a motion sensor, an accelerometer, or a digital camera; and the first biometric data comprises at least one of a fingerprint sample, an iris scan, a retinal, or postural data characterizing a posture or gait of a user of the device.
39. (New) The computer-implemented of claim 32, further comprising:
receiving, by the at least one hardware processor, third biometric data
captured by the sensor unit; and
transmitting, by the at least one hardware processor, the public
cryptographic key and at least a portion of the third biometric data to the computing system, the computing system being further configured to:
generate an additional element of the distributed ledger data that associates the portions of the third biometric data
with the public cryptographic key.
Parent invention ‘426 does not teach the limitations of Claim 39, receiving, by the at least one hardware processor, third biometric data captured by the sensor unit – Andrade [0034] since at ’34 Biometric data may be received via computing platforms 104 associated with the individuals. The first computing platform 104 may include an input device … Examples of such an input device may include one or more of a camera and/or other imaging device, a fingerprint scanner, a microphone, an accelerometer, and/or other input devices. Here, the claimed ‘receiving’ is taught by Andrade as ‘be received’ and the claimed ‘third biometric data’ is taught by Andrade as ‘biometric data’ because the claimed ‘the at least one hardware processor’ which is taught by Andrade as computer platforms 104 are a plurality of platforms.  Therfore the third computing platform 104 can supply a fingerprint at a prompt as taught by Andrade at location [0040].  The plurality of the computing platforms 104 and individuals, teaches N number of biometric data can be received; and
            transmitting, by the at least one processor, the public cryptographic key and at least a portion of the third biometric data to the computing system - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key. Here, the claimed ‘transmit’ is taught by Andrade as ‘configured to assign’ because in the blockchain configuration, the communication units receive and transmit. The claimed ‘communications unit’ is taught by Andrade as ‘block chain’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’, the computing system being configured to generate and additional element of the distributed ledger that associates the potions of the third biometric data with the public cryptographic key - Andrade [0017 and 0027] since at ‘17… a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘obtain first biometric data’ is taught by Andrade as ‘hash of the previous block’ whereas the claimed ‘element’ is taught by Andrade as ‘given block’ while the claimed ‘distributed ledger’ is taught by Andrade as ‘blockchain’ since at ’27 … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key.  Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’). 


40. (New) A tangible, non-transitory computer-readable medium storing instructions
that, when executed by at least one hardware processor, cause the at least one
hardware processor to perform a method, comprising:


transmitting a public cryptographic key to a computing system, 











the
computing system being configured to obtain first biometric data
from an element of distributed ledger data associated with the public cryptographic key;















receiving the first biometric data from the computing system; and




authenticating an identity associated with the device based on the first biometric data and on second biometric data captured by a sensor
unit.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Andrade data capture of additional biometric data conforming to both a ledge and device thereby enhancing the security of the blockchain.
Prior Art Andrade:
40. (new) Andrade teaches a tangible, non-transitory computer-readable medium storing instructions – Andrade [0057] Electronic storage 124 may comprise non-transitory storage media that electronically stores information) that, when executed by at least one hardware processor – Andrade [0017], cause the at least one hardware processor to perform a method, comprising: 
transmitting a public cryptographic key to a computing system - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key. Here, the claimed ‘transmitting’ is taught by Andrade as ‘configured to assign’ because in the blockchain configuration, the communication units receive and transmit. The claimed ‘computing system’ is taught by Andrade as ‘block chain’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’, the computing system being configured to obtain first biometric data from an element of distributed ledger data associated with the public cryptographic key - Andrade [0017 and 0027] since at ‘17… a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘obtain first biometric data’ is taught by Andrade as ‘hash of the previous block’ whereas the claimed ‘element’ is taught by Andrade as ‘given block’ while the claimed ‘distributed ledger’ is taught by Andrade as ‘blockchain’ since at ’27 … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key.  Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’); 
receiving the first biometric data from the computing system - Andrade [0034] Biometric data may be received via computing platforms 104 associated with the individuals); and
 authenticating an identity associated with the device based on the first biometric data and on second biometric data captured by a sensor unit - Andrade [0024] the blockchain trust utility holds and applies biometric authentication code validation against information related to the one or more verified documents associated with the first user.  Here, the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’ whereas the claimed ‘based on’ is taught by Andrade as ‘related’ the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’). 



Claim Objections
Claim 39 objected to because of the following informalities:  Method Claim 9 cites: The computer-implemented of claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 cites in part…. the sensor unit comprises a fingerprint scanner having a corresponding surface.  The Examiner finds the ‘fingerprint scanner having a corresponding surface’ as being unclear.  Further, the sensor unit in this case is the fingerprint scanner.  What does the scanner’s surface correspond with or to?  Turning to the instant specification, the surface of the scanner corresponding to another element cannot be found.  The Examiner will consider this limitation as citing the surface of the scanner corresponding to a map whereby fingers pressed on the surface correspond to map coordinates on the image.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-22, 29-33, and 39-40 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being
anticipated by Andrade; Marcus, US 20180115426, April 26, 2018, hereafter referred to as
Andrade.


             As to claim 21, Andrade teaches a device – Andrade [0054] computing platform 104 may include one or more processors Here, the claimed ‘device’ is taught by Andrade as ‘computing platform(s) 104’, comprising:
              a sensor unit - Andrade [0034] … The first computing platform 104 may include an input device (not depicted) configured to capture and/or record a physiological characteristic and/or behavioral characteristic of the first individual. Examples of such an input device may include one or more of a camera and/or other imaging device, a fingerprint scanner, a microphone, an accelerometer, and/or other input devices.  Here, the claimed ‘sensor unit’ is taught by Andrade at least as ‘fingerprint scanner’);
   a communications unit - Andrade [0034] Biometric data may be received via computing platforms 104 associated with the individuals.  Here, the claimed ‘communications unit’ is taught by Andrade as ‘may be received’ which indicates computing platform 104 provides a communication function because the device can transmit data);
              a storage unit storing instructions - Andrade [0036] The one or more user profiles and/or user information may include information stored by server(s) 102, one or more of the computing platform(s) 104, and/or other storage locations.  Here, the claimed ‘storage unit storing instructions’ is taught by Andrade as both ‘servers 102’ and ‘computing platforms 104’); and
              at least one hardware processor – Andrade [0007] … the method being performed by one or more hardware processors configured by machine-readable instructions. coupled to the sensor unit – Andrade [0034] Biometric data may be received via computing platforms 104 associated with the individuals. The first computing platform 104 may include an input device … Examples of such an input device may include one or more of a camera and/or other imaging device, a fingerprint scanner, a microphone, an accelerometer, and/or other input devices.  Here, the claimed ‘sensor unit’ is taught by Andrade at least as ‘fingerprint scanner’, the communications unit, and the storage unit, the at least one hardware processor being configured to execute the instructions to: 
             transmit, via the communications unit, a public cryptographic key to a computing system - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key. Here, the claimed ‘transmit’ is taught by Andrade as ‘configured to assign’ because in the blockchain configuration, the communication units receive and transmit. The claimed ‘communications unit’ is taught by Andrade as ‘block chain’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’, the computing system being configured to obtain first biometric data from an element of distributed ledger data associated with the public cryptographic key - Andrade [0017 and 0027] since at ‘17… a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘obtain first biometric data’ is taught by Andrade as ‘hash of the previous block’ whereas the claimed ‘element’ is taught by Andrade as ‘given block’ while the claimed ‘distributed ledger’ is taught by Andrade as ‘blockchain’ since at ’27 … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key.  Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’); 
         receive the first biometric data from the computing system via the communications unit - Andrade [0034] Biometric data may be received via computing platforms 104 associated with the individuals); and 
         authenticate an identity associated with the device based on the first biometric data and on second biometric data captured by the sensor unit - Andrade [0024] the blockchain trust utility holds and applies biometric authentication code validation against information related to the one or more verified documents associated with the first user.  Here, the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’ whereas the claimed ‘based on’ is taught by Andrade as ‘related’ the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’).

            As to claim 22, Andrade teaches the device of claim 21, wherein:
 the public cryptographic key is associated with the device - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key… a first verification address may be assigned to the first individual. The first verification address may include a first public key and a first private key. Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’ of ‘computing platforms 104’ which is Andrade’s ‘device’); and the computing system is further configured to execute additional instructions included within an additional element of distributed ledger data – Andrade [0017] … A block may include a record that contains and confirms one or more waiting transactions. Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain. In some implementations, a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘execute additional instructions’ is taught by Andrade as ‘a record’ since the record includes waiting transactions.  The claimed ‘additional element’ is taught by Andrade as ‘a new block’ because the new block contains the record for further instructions, such as the waiting transactions.  The claimed ‘distributed ledger’ continues to taught by Andrade as ‘the blockchain’, the additional executed instructions causing the computing system to identify and load the first biometric data from the element of the distributed ledger data – Andrade [0040] … system 100 may be configured such that, responsive to receiving the request to verify the identity of the first individual, a prompt may be provided to the first individual for biometric data matching the first biometric data and a private key matching the first private key). 

            As to claim 29, Andrade teaches the device of claim 21, wherein:
the sensor unit comprises at least one of a fingerprint scanner, an iris scanner, a retinal scanner, a motion sensor, an accelerometer, or a digital camera – Andrade [0034] … The first computing platform 104 may include an input device (not depicted) configured to capture and/or record a physiological characteristic and/or behavioral characteristic of the first individual. Examples of such an input device may include one or more of a camera and/or other imaging device, a fingerprint scanner, a microphone, an accelerometer, and/or other input devices); and the first biometric data comprises at least one of a fingerprint sample, an iris scan, a retinal, or postural data characterizing a posture or gait of a user – Andrade [0031] System 100 may be configured to record identifiers and biometric data associated with the individuals at corresponding verification addresses. For example, the first identifier and first biometric data associated with the first individual may be recorded at the first verification address.   Here, the claimed ‘one of a fingerprint sample’ is taught by Andrade as ‘first biometric data’).

             As to claim 30 Andrade teaches the device of claim 21, wherein: the second biometric data is associated with a user; and the first biometric data comprises reference biometric data associated with the user – Andrade [0040] … system 100 may be configured such that, responsive to receiving the request to verify the identity of the first individual, a prompt may be provided to the first individual for biometric data matching the first biometric data and a private key matching the first private key.  Here, the claimed ‘second biometric data’ is taught by Andrade as ‘first individual for biometric data’ because the first biometric data is on record such that a prompt is issued to the user for real time input of a fingerprint representing the second biometric data for comparison.  The claimed ‘reference biometric data’ is taught by Andrade as ‘matching the first biometric data’ since the prompted input is use to compare biometric data from an element within the blockchain) the reference biometric data being maintained within the element of the distributed ledger data – Andrade [0042] the personal identity of the first individual may be verified upon receipt of (1) biometric data matching the first biometric data and (2) a private key matching the first private key. Verifying the personal identity of the first individual may include comparing stored information with newly received information.  Here, the claimed ‘maintained’ is taught by Andrade as ‘stored information’ the claimed ‘element’ previously taught by Andrade at least at [0017] as ‘a given block’ of the claimed ‘distributed ledger’ previously taught by Andrade as ‘blockchain’).

             As to claim 31, Andrade teaches the device of claim 21, wherein the at least one hardware processor is further configured to execute the instructions to:
           receive third biometric data captured by the sensor unit – Andrade [0034] since at ’34 Biometric data may be received via computing platforms 104 associated with the individuals. The first computing platform 104 may include an input device … Examples of such an input device may include one or more of a camera and/or other imaging device, a fingerprint scanner, a microphone, an accelerometer, and/or other input devices. Here, the claimed ‘third biometric data’ is taught by Andrade as ‘biometric data’ because computer platforms 104 are plural sensor units whereby the third sensor unit sends biometric data constituting the third biometric data, or if the same user is prompted to input more than one sample whereby prompting is taught by Andrade at least at [0040]); and transmit the public cryptographic key and at least a portion of the third biometric data to the computing system via the communications unit - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key. Here, the claimed ‘transmit’ is taught by Andrade as ‘configured to assign’ because in the blockchain configuration, the communication units receive and transmit. The claimed ‘communications unit’ is taught by Andrade as ‘block chain’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’, the computing system being configured to obtain first biometric data from an element of distributed ledger data associated with the public cryptographic key - Andrade [0017 and 0027] since at ‘17… a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘obtain first biometric data’ is taught by Andrade as ‘hash of the previous block’ whereas the claimed ‘element’ is taught by Andrade as ‘given block’ while the claimed ‘distributed ledger’ is taught by Andrade as ‘blockchain’ since at ’27 … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key.  Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’). 

            As to claim 32, Andrade teaches a computer-implemented method  - Andrade [0013] FIG. 5 illustrates a method for providing a universal decentralized solution for verification of users with cross-verification features, in accordance with one or more implementations), comprising:
           by at least one hardware processor – Andrade [0007] … the method being performed by one or more hardware processors configured by machine-readable instructions), transmitting a public cryptographic key to a computing system - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key. Here, the claimed ‘transmit’ is taught by Andrade as ‘configured to assign’ because in the blockchain configuration, the communication units receive and transmit. The claimed ‘communications unit’ is taught by Andrade as ‘block chain’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’, the computing system being configured to obtain first biometric data from an element of distributed ledger data associated with the public cryptographic key - Andrade [0017 and 0027] since at ‘17… a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘obtain first biometric data’ is taught by Andrade as ‘hash of the previous block’ whereas the claimed ‘element’ is taught by Andrade as ‘given block’ while the claimed ‘distributed ledger’ is taught by Andrade as ‘blockchain’ since at ’27 … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key.  Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’); 
         receiving, by the at least one hardware processor – Andrade [0007], the first biometric data from the computing system via the communications unit - Andrade [0034] Biometric data may be received via computing platforms 104 associated with the individuals); and 
         authenticating, by the at least one processor – Andrade [0007], an identity associated with the device based on the first biometric data and on second biometric data captured by the sensor unit - Andrade [0024] the blockchain trust utility holds and applies biometric authentication code validation against information related to the one or more verified documents associated with the first user.  Here, the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’ whereas the claimed ‘based on’ is taught by Andrade as ‘related’ the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’).

               As to claim 33, Andrade teaches the computer-implemented method of claim 32, wherein the computing system is further configured to execute additional instructions included within an additional element of distributed ledger data – Andrade [0017] … A block may include a record that contains and confirms one or more waiting transactions. Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain. In some implementations, a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘execute additional instructions’ is taught by Andrade as ‘a record’ since the record includes waiting transactions.  The claimed ‘additional element’ is taught by Andrade as ‘a new block’ because the new block contains the record for further instructions, such as the waiting transactions.  The claimed ‘distributed ledger’ continues to taught by Andrade as ‘the blockchain’, the additional executed instructions causing the computing system to identify and load the first biometric data from the element of the distributed ledger data– Andrade [0040] … system 100 may be configured such that, responsive to receiving the request to verify the identity of the first individual, a prompt may be provided to the first individual for biometric data matching the first biometric data and a private key matching the first private key). 

          As to claim 39, Andrade teaches the computer-implemented of claim 32, further comprising: 
             receiving, by the at least one hardware processor, third biometric data captured by the sensor unit – Andrade [0034] since at ’34 Biometric data may be received via computing platforms 104 associated with the individuals. The first computing platform 104 may include an input device … Examples of such an input device may include one or more of a camera and/or other imaging device, a fingerprint scanner, a microphone, an accelerometer, and/or other input devices. Here, the claimed ‘receiving’ is taught by Andrade as ‘be received’ and the claimed ‘third biometric data’ is taught by Andrade as ‘biometric data’ because the claimed ‘the at least one hardware processor’ which is taught by Andrade as computer platforms 104 are a plurality of platforms.  Therefore the third computing platform 104 can supply a fingerprint at a prompt as taught by Andrade at location [0040].  The plurality of the computing platforms 104 and individuals, teaches N number of biometric data can be received; and
            transmitting, by the at least one processor, the public cryptographic key and at least a portion of the third biometric data to the computing system - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key. Here, the claimed ‘transmit’ is taught by Andrade as ‘configured to assign’ because in the blockchain configuration, the communication units receive and transmit. The claimed ‘communications unit’ is taught by Andrade as ‘block chain’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’, the computing system being configured to generate and additional element of the distributed ledger that associates the potions of the third biometric data with the public cryptographic key - Andrade [0017 and 0027] since at ‘17… a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘obtain first biometric data’ is taught by Andrade as ‘hash of the previous block’ whereas the claimed ‘element’ is taught by Andrade as ‘given block’ while the claimed ‘distributed ledger’ is taught by Andrade as ‘blockchain’ since at ’27 … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key.  Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’). 

            As to claim 40, Andrade teaches a tangible, non-transitory computer-readable medium storing instructions – Andrade [0057] Electronic storage 124 may comprise non-transitory storage media that electronically stores information) that, when executed by at least one hardware processor – Andrade [0017], cause the at least one hardware processor to perform a method, comprising: 
            transmitting a public cryptographic key to a computing system - Andrade [0027] … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key. Here, the claimed ‘transmitting’ is taught by Andrade as ‘configured to assign’ because in the blockchain configuration, the communication units receive and transmit. The claimed ‘computing system’ is taught by Andrade as ‘block chain’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’, the computing system being configured to obtain first biometric data from an element of distributed ledger data associated with the public cryptographic key - Andrade [0017 and 0027] since at ‘17… a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘obtain first biometric data’ is taught by Andrade as ‘hash of the previous block’ whereas the claimed ‘element’ is taught by Andrade as ‘given block’ while the claimed ‘distributed ledger’ is taught by Andrade as ‘blockchain’ since at ’27 … System 100 may be configured to assign verification addresses on a block chain to the individuals. A given verification address may include a public key and a private key.  Here, the claimed ‘computing system’ is taught by Andrade as ‘System 100’ whereas the claimed ‘cryptographic public key’ is taught by Andrade as ‘public key’); 
receiving the first biometric data from the computing system - Andrade [0034] Biometric data may be received via computing platforms 104 associated with the individuals); and
 authenticating an identity associated with the device based on the first biometric data and on second biometric data captured by a sensor unit - Andrade [0024] the blockchain trust utility holds and applies biometric authentication code validation against information related to the one or more verified documents associated with the first user.  Here, the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’ whereas the claimed ‘based on’ is taught by Andrade as ‘related’ the claimed ‘authenticate’ is taught by Andrade as ‘applies biometric authentication’). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 23, 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade; Marcus, US 20180115426, April 26, 2018, hereafter referred to as Andrade in view of and Rane; Shantanu et al; US 20100119126 A1, May 13, 2010, hereafter referred to as Rane.

            As to claim 23, Andrade teaches the device of claim 21, wherein:
the first biometric data comprises a first hash value – Andrade [0017] In some implementations, a given block in the blockchain contains a hash of the previous block.  ANDARADE DOES NOT TEACH and the at least one hardware processor is further configured to execute the instructions to: compute a second hash value based on the second biometric data; and authenticate the identity when the first hash value corresponds to the second hash value HOWEVER IN AN ART THAT IS ANALAGOUS TO THE FIELD OF ENDEAVOR RANE TEACHES  and the at least one hardware processor – Rane [0103] … the present disclosure contemplates that hardware and/or software elements can be provided to prevent or block access to such personal information data. Here, the claimed ‘at least one hardware processor’ is taught by Han as ‘hardware…elements’ since the elements execute code to block access) is further configured to execute the instructions to:
          compute a second hash value based on the second biometric data - Han [0079] … the processor can operate to construct a different compressed set of values in response to the ridge flow data structure. For example, the processor may compute a hash value in response to the values in the ridge flow data structure, or may compute a hash value in response to the histogram determined in response to the ridge flow data structure.  Here, the claimed ‘compute a second hash’ is taught by Han as ‘compute a hash value’ since the value is in response to the first compressed set of values whereas the claimed ‘second biometric data’ is taught by Han as ‘ridge flow data structure’ because the ridge is part of the fingerprint attribute); and      authenticate the identity when the first hash value corresponds to the second hash value - Han [0015] A subsequently received image of biometric data can be recognized and authenticated by determining if the image of biometric data matches at least a portion of the unified image of biometric data.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade’s System 101 to positively provide the ability to compute hashes.  Andrade does not teach computing hash values but receives and stores reference hash values for biometric hash matching.  Han constructs a second hash from a first hash, or portions of a hash.  Incorporating Han into Andrade’s System server provides an additional factor of security as Andrade can now compute his own hash).

              As to claim 25, Andrade teaches the device of claim 21, wherein: the second biometric data comprises a plurality of biometric data samples, the biometric data samples being captured by the sensor unit during a corresponding sampling interval – Andrade [0017] … Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain. In some implementations, a given block in the blockchain contains a hash of the previous block. This may have the effect of creating a chain of blocks from a genesis block (i.e., the first block in the block chain) to a current block. Here, the claimed ‘plurality…samples’ is taught by Andrade as ‘a new block’ because over a period of time new blocks constitute new hashes. The claimed ‘sampling interval’ is taught by Andrade as ‘periodically’; and the at least one hardware processor is further configured to execute the instructions to: 
             identify feature points within each of the biometric data samples; based on the second biometric data - Andrade [0033] The biometric data may include one or more of an image or other visual representation of a physiological characteristic… A template may include a synthesis of relevant features extracted from the source. A template may include one or more of a vector describing features of a physiological characteristic and/or behavioral characteristic, a numerical representation of a physiological characteristic and/or behavioral characteristic, an image with particular properties, and/or other information.  Here, the claimed ‘identify feature points’ is taught by Andrade as ‘visual representation of physiological characteristic’ since a fingerprint is a physiological characteristic that can be identified via a visual representation.  The claimed ‘biometric data samples’ is taught by Andrade as ‘template’ because the template holds a set of relevant features or feature points of the scan.  ANDRADE DOES NOT TEACH generate first coordinate data that maps the identified feature points to corresponding first coordinates, the first coordinates being associated with the sensor unit; and compute first displacements between the first coordinates of corresponding pairs of the identified feature points within the biometric data samples HOWEVER IN AN ANALOGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR RANE TEACHES  generate first coordinate data that maps the identified feature points to corresponding first coordinates the first coordinates being associated with the sensor unit – Rane [0038 and 0040] since at ’38 The fingerprint minutia map is a data structure used to represent an image of a fingerprint.  Here, the claimed ‘generate first coordinate data’ is taught by Rane as ‘minutia map’ which creates an association between the features/minutia captured and features/minutia stored since at ‘40 FIG. 4B shows an example of another embodiment, which includes additional data about the fingerprints, such as orientation of the minutiae. Each minutia 430 is associated with three coordinates X, Y, wherein X and Y are the spatial coordinates of the minutia in the image 305.  Here the claimed ‘first coordinates’ is taught by Rane as ‘coordinates X, Y’ whereas the claimed ‘sensor unit’ is taught by Rane [0020] as ‘input/output interfaces’ since an output interface can capture fingerprints rendering coordinates X,Y,); and compute first displacements between the first coordinates of corresponding pairs of the identified feature points within the biometric data samples – Rane [0064] … the ridge image is subjected to morphological thinning and thickening operations which enhance the ridges in the image. Then, a pixel on the ridge map is selected and a line is drawn perpendicular to the ridge direction. Distances measured along this line give the distance between the fingerprint ridges, also called an inter-ridge distance. The mean value of the inter-ridge distance is defined as the ridge wavelength at that pixel on the ridge map.  Here, the claimed ‘compute first displacements’ is taught by Rane as ‘distances measured’ whereas the claimed ‘coordinates of corresponding pairs’ is taught by Rane as ‘line is drawn perpendicular to the ridge direction’ such that in combination with the pixel, coordinates are established.  The claimed ‘identified feature points’ is taught by Rane as ‘the ridges in the image’ since part of the biometric features of the fingerprint are the ridges depicted in Rane Figure 2.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Ridge Map in Andrade’s Server 102.  Andrade does not include the statistical tools that readily identify all of the feature points of the biometric sample.  Rane solves this problem with his Ridge Map providing enhanced biometric match parameters and increasing both authentication process and identification efficiency).

           As to claim 36, Andrade teaches the computer-implemented method of claim 32, wherein:
            the second biometric data comprises a plurality of biometric data samples, the      biometric data samples being captured by the sensor unit during a corresponding sampling interval – Andrade [0017] The blockchain may be based on several blocks. A block may include a record that contains and confirms one or more waiting transactions.  Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain. In some implementations, a given block in the blockchain contains a hash of the previous block. Here, the claimed ‘second biometric data’ is taught by Andrade as ‘a new block’ the new block.  The claimed ‘biometric data samples’ is taught by Andrade as ‘waiting transactions’ because all of Andrade transactions use fingerprint data and a private key for verification to the block chain.  Since there are a plurality of transactions there are a plurality of data samples. The claimed ‘sampling interval’ is taught by Andrade as ‘periodically’); and the computer-implemented method further comprises:
         identifying, by the at least one hardware processor, feature points within each of the biometric data samples - Andrade [0033] The biometric data may include one or more of an image or other visual representation of a physiological characteristic… A template may include a synthesis of relevant features extracted from the source. A template may include one or more of a vector describing features of a physiological characteristic and/or behavioral characteristic, a numerical representation of a physiological characteristic and/or behavioral characteristic, an image with particular properties, and/or other information.  Here, the claimed ‘identifying feature points’ is taught by Andrade as ‘visual representation of physiological characteristic’ since a fingerprint is a physiological characteristic that can be identified via a visual representation.  The claimed ‘biometric data samples’ is taught by Andrade are ‘waiting instructions’ previously introduced whereas those instructions are the template containing the biometric data samples.  The ‘template’ holds a set of relevant features or feature points of the scan) ANDRADE DOES NOT TEACH based on the second biometric data, generating by the at least one hardware processor, displacements between the first coordinates of the corresponding pairs of the identified feature points within the biometric data samples HOWEVER IN AN ANALOGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR RANE TEACHES  generating by the at least one hardware processor, displacements between the first coordinates of the corresponding pairs of the identified feature points within the biometric data samples  - Rane [0064] … the ridge image is subjected to morphological thinning and thickening operations which enhance the ridges in the image. Then, a pixel on the ridge map is selected and a line is drawn perpendicular to the ridge direction. Distances measured along this line give the distance between the fingerprint ridges, also called an inter-ridge distance. The mean value of the inter-ridge distance is defined as the ridge wavelength at that pixel on the ridge map.  Here, the claimed ‘compute first displacements’ is taught by Rane as ‘distances measured’ whereas the claimed ‘coordinates of corresponding pairs’ is taught by Rane as ‘line is drawn perpendicular to the ridge direction’ such that in combination with the pixel, coordinates are established.  The claimed ‘identified feature points’ is taught by Rane as ‘the ridges in the image’ since part of the biometric features of the fingerprint are the ridges depicted in Rane Figure 2.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Ridge Map in Andrade’s Server 102.  Andrade does not include the statistical tools that readily identify all of the feature points of the biometric sample.  Rane solves this problem with his Ridge Map providing enhanced biometric match parameters and increasing both authentication process and identification efficiency).; and computing, by the at least one hardware processor, first displacements between the first coordinates of corresponding pairs of the identified feature points within the biometric data samples).    

 Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Andrade and Rane, in view of Senior, Andrew William; US 20010036299 A1, November 01, 2001, hereafter referred to as Senior.

                As to claim 28, Andrade teaches the device of claim 25. ANDRADE DOES NOT TEACH wherein:
             the sensor unit comprises a fingerprint scanner having a corresponding surface;
             the biometric data samples identify fingerprints captured by the fingerprint scanner;
             the first coordinates correspond to spatial coordinates; and
             the first coordinate data maps the identified feature points to corresponding spatial positions along the surface of the fingerprint scanner, HOWEVER IN AN ART THAT IS ANALOGOUS TO THE SAME FIELD OF ENDEAVOR SENIOR TEACHES wherein:
            the sensor unit comprises a fingerprint scanner having a corresponding surface – Senior [0025] … The need for such a larger scanner 130 is best understood relative to FIG. 2. FIG. 2 shows a diagram of a fingerprint scanner surface 210 with an acquired fingerprint image 220. Fingerprint scanner surface 210 corresponds to the functional area of scanner 130.  Here, the claimed ‘sensor unit’ is taught by Senior as ‘fingerprint scanner 130’ and the claimed ‘surface’ is taught by Senior as ‘fingerprint scanner surface 210’);
           the biometric data samples identify fingerprints captured by the fingerprint scanner – Andrade [0034] … The first computing platform 104 may include an input device (not depicted) configured to capture and/or record a physiological characteristic and/or behavioral characteristic of the first individual.  Here, the claimed ‘biometric data samples’ is taught by Andrade as ‘physiological characteristic’ whereby a fingerprint is a physiological characteristic of the individual.  The claimed ‘scanner’ is precedingly taught by Andrade at same location as ‘fingerprint scanner’;
           the first coordinates correspond to spatial coordinates – Senior [0026] … Centroid 230 has an associated two dimensional coordinate relative fingerprint scanner surface 210, which in FIG. 2 is represented as an x-coordinate 240 and a y-coordinate 250. Here, the claimed ‘first coordinates’ are taught by Senior as ‘x-coordinate 240 and a y-coordinate 250’ whereas the claimed ‘spatial coordinates’ is taught by Senior as ‘two dimensional coordinate’ since this coordinate represents the first coordinates as further taught by Senior at [0039]); and
              the first coordinate data maps the identified feature points to corresponding spatial positions along the surface of the fingerprint scanner – Senior [0039] The positions of the fingerprint features relative to some fiducial point in the print, such as centroid 230 described above, will vary with the spatial orientation of the finger. … a minutia (a feature of a fingerprint used for identification) normally found near centroid 230 of the contact area with the finger directly over scanner 130 would be close to the bottom of fingerprint image 220 if the finger were rolled forward, or to the right if the finger were rolled to the left.  Here, the claimed ‘first coordinate data’ is taught by Senior as ‘positions of the fingerprint’ which can be determined relative to a fiducial point constitutes coordinates of the data.  The claimed ‘identified feature points’ is taught by Senior as ‘a minutia’.  The claimed ‘spatial coordinates’ is taught by Senior as ‘two-dimensional coordinate’ because Senior at [0011] associates spatial coordinates to the two-dimensional location.  The claimed ‘surface of the …scanner’ is taught by Senior as ‘contact area’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Senior’s feature whereby feature points correspond to spatial positions along the surface of the fingerprint scanner allows Andrade’s system to determine six degrees of freedom of the finger, allowing the user to control a variety of functions or to manipulate a three-dimensional model or virtual reality system).   
      
Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade; Marcus, US 20180115426, April 26, 2018, hereafter referred to as Andrade, in view of Han; Byron B et al; US 20170039409 A1, February 9, 2017, hereafter referred to as Han.
               As to claim 34, Andrade teaches the computer-implemented method of claim 32, wherein:
             the first biometric data comprises a first hash value – Andrade [0017] … a given block in the blockchain contains a hash of the previous block); 
           the authentication comprises authenticating of the device when the first hash value corresponds to the second hash value – Andrade [0017] … a given block in the blockchain contains a hash of the previous block. This may have the effect of creating a chain of blocks from a genesis block (i.e., the first block in the block chain) to a current block.  Here, the claimed ‘authenticating of the device’ is taught by Andrade as ‘a hash’ because no appending of the block to the chain occurs until the block chain utility computes or validates the hash of the previous block.  ANDARADE DOES NOT TEACH
          the computer-implemented method further comprises, computing by the at least one hardware processor, a second hash value based on the second biometric data HOWEVER IN AN ART THAT IS ANALAGOUS TO THE FIELD OF ENDEAVOR HAN TEACHES  the computer-implemented method – Han [0023] FIG. 5 is a flowchart of a method for constructing a unified fingerprint image further comprises, computing by the at least one hardware processor – Han [0103] … hardware and/or software elements can be provided to prevent or block access to such personal information data) computing a second hash value based on the second biometric data - Han [0079] … the processor can operate to construct a different compressed set of values in response to the ridge flow data structure. For example, the processor may compute a hash value in response to the values in the ridge flow data structure, or may compute a hash value in response to the histogram determined in response to the ridge flow data structure.  Here, the claimed ‘computing a second hash’ is taught by Han as ‘compute a hash value’ since the value is in response to the first compressed set of values whereas the claimed ‘second biometric data’ is taught by Han as ‘ridge flow data structure’ because the ridge is part of the fingerprint attribute.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Andrade’s System 101 to positively provide the ability to compute hashes for authenticating devices and individuals.  Andrade does not teach computing hash values but receives and stores reference hash values for biometric hash matching.  Han constructs a second hash from a first hash, or portions of a hash.  Incorporating Han into Andrade’s System server provides an additional factor of security as Andrade can now compute his own hash).

          As to claim 38, the combination of Andrade and Han teaches the computer-implemented method of claim 34, wherein: the sensor unit comprises at least one of a fingerprint scanner, an iris scanner, a retinal scanner, a motion sensor, an accelerometer, or a digital camera – Andrade [0034] … The first computing platform 104 may include an input device… Examples of such an input device may include … a fingerprint scanner, a microphone, an accelerometer, and/or other input devices;
               and the second biometric data comprises at least one of a fingerprint sample, an iris scan, a retinal, or postural data characterizing a posture or gait of a user– Andrade [0044] …system 100 may be configured such that the biometric data matching the first biometric data and the private key matching the first private key may be used to sign the verification of the personal identity of the first individual.  Here, the claimed ‘second biometric data’ is taught by Andrade as ‘biometric data’ since it must match the first biometric data stored as reference data else no data matching); and the first biometric data comprises at least one of a fingerprint sample, an iris scan, a retinal, or postural data characterizing a posture or gait of a user – Andrade [0031] System 100 may be configured to record identifiers and biometric data associated with the individuals at corresponding verification addresses. For example, the first identifier and first biometric data associated with the first individual may be recorded at the first verification address.   Here, the claimed ‘one of a fingerprint sample’ is taught by Andrade as ‘first biometric data’.  The rationale to consider incorporating Han features in Andrade computing system in claim 34 applies here in claim 38).
 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Andrade and Han, in view of Rane; Shantanu et al; US 20100119126 A1, May 13, 2010, hereafter referred to as Rane.
             
            As to claim 35, the combination of Andrade and Han teaches the computer-implemented method of claim 34.  THE COMBINATION OF ANDRADE AND HAN DO NOT TEACH further comprising:
            performing, by the at least one hardware processor, operations that map elements of the second biometric data to corresponding spatial coordinates, the spatial coordinates being associated with the sensor unit HOWEVER IN AN ART THAT IS ANALOGOUS TO THE SAME FIELD OF ENDEAVOR RANE TEACHES 
 further comprising:
            performing, by the at least one hardware processor, operations that map elements of the second biometric data to corresponding spatial coordinates - Rane [0039] FIG. 4A shows an example of one embodiment, wherein each minutia 430 is associated with two coordinates X and Y, wherein X and Y are spatial coordinates of the minutia in the image. In this embodiment, the regions 125 are two dimensional, e.g., a square, a rectangle, a circle, or an oval. Here, the claimed ‘performing…operations that map’ is taught by Rane as ‘is associated’ because the associating maps the coordinates of the minutia 430 to spatial coordinates), the spatial coordinates being associated with the sensor unit – Rane [0020] FIG. 1 shows a … input/output interfaces as known in the art. The method 100 takes biometrics as input and transforms the biometrics into an output, i.e., the binary feature vector 150 suitable for user authentication. Here, the claimed ‘sensor unit’ is taught by Rane as ‘input/output interfaces’ whereas one of ordinary skill in the art would recognize a fingerprint scanner as an input/output interface.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Andrade and Han to incorporate logic that computes incoming biometric data that associates spatial coordinates with the sensor unit.  The combination of Andrade and Han appears to lack a direct correlation or mapping between a sensor unit and biometric spatial coordinates.  Rane provides the direct correlation or mapping as a policy for incorporating additional security to identify and authenticate the sensor unit.  Such a policy would provide the Andrade another security factor for authenticating the sensor unit).

Claims 24, 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade and Rane in view of Han; Byron B et al; US 20170039409 A1, February 9, 2017, hereafter referred to as Han.

              As to claim 24, the combination of Andrade and Rane teaches the device of claim 23, wherein the at least one processor is further configured to:
             perform operations that map elements of the second biometric data to corresponding spatial coordinates - Rane [0039] FIG. 4A shows an example of one embodiment, wherein each minutia 430 is associated with two coordinates X and Y, wherein X and Y are spatial coordinates of the minutia in the image. In this embodiment, the regions 125 are two dimensional, e.g., a square, a rectangle, a circle, or an oval), the spatial coordinates being associated with the sensor unit – Rane [0020] FIG. 1 shows a … input/output interfaces as known in the art. The method 100 takes biometrics as input and transforms the biometrics into an output, i.e., the binary feature vector 150 suitable for user authentication. Here, the claimed sensor unit is taught by Rane as ‘input/output interfaces’ whereas one of ordinary skill in the art would recognize a fingerprint scanner as an input/output interface).THE COMBINATION OF ANDRADE AND RANE DO NOT TEACH
         compute the second hash value based on the elements of the second biometric data; and the corresponding spatial coordinates HOWEVER IN AN ANALOGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR HAN TEACHES
              compute the second hash value based on the elements of the second biometric data - Han [0079] … the processor can operate to construct a different compressed set of values in response to the ridge flow data structure. For example, the processor may compute a hash value in response to the values in the ridge flow data structure, or may compute a hash value in response to the histogram determined in response to the ridge flow data structure.  Here, the claimed ‘compute a second hash’ is taught by Han as ‘compute a hash value’ since the value is in response to the first compressed set of values whereas the claimed ‘second biometric data’ is taught by Han as ‘ridge flow data structure’ because the ridge is part of the fingerprint attribute) and the corresponding spatial coordinates – Han [0026] One or more portions of at least one image in the set of images can be selected to be included in the unified image of biometric data. A location for each individual image or a portion of an image in a unified image can be determined. For example, one or more individual images can each be individually offset with respect to other individual images, to achieve proper overlap of identified features of those individual images.  Here, the claimed ‘corresponding’ is taught by Han as ‘selected to be included’ an action that associates one image with the unified image of biometric data. The claimed ‘spatial coordinates’ is taught by Han as ‘a location’ because a portion of the individual image is placed or offset within the unified image resulting in the projection spatial output generated via two-dimensional array seniors taught by Han at [0016].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate additional hash values based on the additional biometric data captured for presentation via spatial coordinates.  The combination of Andrade and Rane does not explicitly teach mapping spatial coordinates based on captured biometric data.  Han provides this feature providing the combination of Andrade and Rane an improved technique to efficiently map values to biometric samples thereby enhancing data security. 

               As to claim 26, the combination of Andrade and Rane teaches the device of claim 25, wherein: the first biometric data comprises a first hash value – Andrade [0017] In some implementations, a given block in the blockchain contains a hash of the previous block.  Here, the claimed ‘first hash value’ is taught by Andrade as ‘hash’); and the at least one hardware processor is further configured to execute the instructions to: based on the computed first displacements, establish a displacement range for the each of the identified pairs of feature points – Rane [0061] … both minutiae average and minutia deviation measures include three components corresponding to the X, Y, and .theta. axes coordinates. Conventional formulae are used for computing the average and the standard deviation for the spatial X and Y coordinates.  Here, the claimed ‘first displacements’ is taught by Rane as ‘minutia average’ because the average or expected distance.  The claimed displacement distance is taught by Rane as ‘minutia deviation’ because distance is the delta space where no overlap is expected.  The claimed ‘identified pairs of feature points’ is taught by Rane as ‘minutia’ as these feature points are converted into spatial coordinates); determine a range value that characterizes the displacement range for each of the identified pairs of feature points - Rane [0060] … the binary logical condition includes determining coordinates of a standard deviation of all minutiae inside the region and binarizing the coordinates with respect to a standard deviation threshold, e.g., medians of standard deviations of coordinates of minutiae in the region computed over database of fingerprints. Here, the claimed ‘range value’ is taught by Rane as ‘standard deviation threshold’ since the value responds to a binary logical condition whereas the claimed ‘each of the identified pairs’ is taught by Rane as ‘coordinates’ because the X and Y are the feature points encoded into coordinates on the map.  The clamed ‘feature points’ are taught by Rane as ‘all minutiae’ which describes all of the features of the scanned or captured fingerprints. THE COMBINATION OF ANDRADE AND RANE DO NOT TEACH compute a second hash value based on the range values; and authenticate the identity when the first hash value corresponds to the second hash value HOWEVER  IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR HAN TEACHES compute a second hash value based on the range values – Han [0079] … the processor can operate to construct a different compressed set of values in response to the ridge flow data structure. For example, the processor may compute a hash value in response to the values in the ridge flow data structure, or may compute a hash value in response to the histogram determined in response to the ridge flow data structure.  Here, the claimed ‘compute’ is taught by Han as ‘construct’ whereas the claimed ‘second hash value’ is taught by Han as ‘different compressed set’ because the construction is responsive to the range values in the histogram’s flow data structure); and authenticate the identity when the first hash value corresponds to the second hash value - Han [0015] A subsequently received image of biometric data can be recognized and authenticated by determining if the image of biometric data matches at least a portion of the unified image of biometric data.  The rationale to consider the Han’s features of spatial data coordination in claim 24 apply here in claim 26).

              As to claim 37, the combination of Andrade and Rane teaches the computer-implemented method of claim 36, wherein: the first biometric data comprises a first hash value - Andrade [0021] …  the information related to the one or more verified documents associated with the first user may be encrypted with a first key and a second key. The first key may a server key (e.g., a private key) that is stored on a backend server. The second key may be a client key that is a hash of biometric data associated with the first user.  Here, the claimed ‘first biometric data’ is taught by Andrade as ‘client key’ whereas the claimed ‘first hash value’ is taught by Andrade as ‘hash of biometric data’ since the hash produces a value); and the computer-implemented method further comprises: based on the computed first displacements, establishing, by the at least one hardware processor, a displacement range for the each of the identified pairs of feature points - Rane [0060] … the binary logical condition includes determining coordinates of a standard deviation of all minutiae inside the region and binarizing the coordinates with respect to a standard deviation threshold, e.g., medians of standard deviations of coordinates of minutiae in the region computed over database of fingerprints. Here, the claimed ‘range value’ is taught by Rane as ‘standard deviation threshold’ since the value responds to a binary logical condition whereas the claimed ‘each of the identified pairs’ is taught by Rane as ‘coordinates’ because the X and Y are the feature points encoded into coordinates on the map); 
               determining, by the at least one hardware processor, a range value that characterizes the displacement range for each of the identified pairs of feature points… both minutiae average and minutia deviation measures include three components corresponding to the X, Y, and .theta. axes coordinates. Conventional formulae are used for computing the average and the standard deviation for the spatial X and Y coordinates.  Here, the claimed ‘first displacements’ is taught by Rane as ‘minutia average’ because the average or expected distance.  The claimed displacement distance is taught by Rane as ‘minutia deviation’ because distance is the delta space where no overlap is expected.  The claimed ‘identified pairs of feature points’ is taught by Rane as ‘minutia’ as these feature points are converted into spatial coordinates. THE COMBINATION OF ANDRADE AND RANE DO NOT TEACH computing, by the at least one hardware processor, second hash value based on the range values; and authenticating, by the at least one processor, the identity when the first hash value corresponds to the second hash value HOWEVER  IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR HAN TEACHES computing, by the at least one hardware processor, second hash value based on the range values – Han [0079] … the processor can operate to construct a different compressed set of values in response to the ridge flow data structure. For example, the processor may compute a hash value in response to the values in the ridge flow data structure, or may compute a hash value in response to the histogram determined in response to the ridge flow data structure.  Here, the claimed ‘compute’ is taught by Han as ‘construct’ whereas the claimed ‘second hash value’ is taught by Han as ‘different compressed set’ because the construction is responsive to the range values in the histogram’s flow data structure); and authenticating, by the at least one hardware processor, the identity when the first hash value corresponds to the second hash value - Han [0015] A subsequently received image of biometric data can be recognized and authenticated by determining if the image of biometric data matches at least a portion of the unified image of biometric data.  The rationale to consider the Han’s features of spatial data coordination in claim 24 apply here in claim 37).
             
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Andrade in view of Senior, Andrew William; US 20010036299 A1, November 01, 2001, hereafter referred to as Senior.

                As to claim 28, Andrade teaches the device of claim 25. ANDRADE DOES NOT TEACH wherein:
             the sensor unit comprises a fingerprint scanner having a corresponding surface;
             the biometric data samples identify fingerprints captured by the fingerprint scanner;
             the first coordinates correspond to spatial coordinates; and
             the first coordinate data maps the identified feature points to corresponding spatial positions along the surface of the fingerprint scanner, HOWEVER IN AN ART THAT IS ANALOGOUS TO THE SAME FIELD OF ENDEAVOR SENIOR TEACHES wherein:
            the sensor unit comprises a fingerprint scanner having a corresponding surface – Senior [0025] … The need for such a larger scanner 130 is best understood relative to FIG. 2. FIG. 2 shows a diagram of a fingerprint scanner surface 210 with an acquired fingerprint image 220. Fingerprint scanner surface 210 corresponds to the functional area of scanner 130.  Here, the claimed ‘sensor unit’ is taught by Senior as ‘fingerprint scanner 130’ and the claimed ‘surface’ is taught by Senior as ‘fingerprint scanner surface 210’);
           the biometric data samples identify fingerprints captured by the fingerprint scanner – Andrade [0034] … The first computing platform 104 may include an input device (not depicted) configured to capture and/or record a physiological characteristic and/or behavioral characteristic of the first individual.  Here, the claimed ‘biometric data samples’ is taught by Andrade as ‘physiological characteristic’ whereby a fingerprint is a physiological characteristic of the individual.  The claimed ‘scanner’ is precedingly taught by Andrade at same location as ‘fingerprint scanner’;
           the first coordinates correspond to spatial coordinates – Senior [0026] … Centroid 230 has an associated two dimensional coordinate relative fingerprint scanner surface 210, which in FIG. 2 is represented as an x-coordinate 240 and a y-coordinate 250. Here, the claimed ‘first coordinates’ are taught by Senior as ‘x-coordinate 240 and a y-coordinate 250’ whereas the claimed ‘spatial coordinates’ is taught by Senior as ‘two dimensional coordinate’ since this coordinate represents the first coordinates as further taught by Senior at [0039]); and
              the first coordinate data maps the identified feature points to corresponding spatial positions along the surface of the fingerprint scanner – Senior [0039] The positions of the fingerprint features relative to some fiducial point in the print, such as centroid 230 described above, will vary with the spatial orientation of the finger. … a minutia (a feature of a fingerprint used for identification) normally found near centroid 230 of the contact area with the finger directly over scanner 130 would be close to the bottom of fingerprint image 220 if the finger were rolled forward, or to the right if the finger were rolled to the left.  Here, the claimed ‘first coordinate data’ is taught by Senior as ‘positions of the fingerprint’ which can be determined relative to a fiducial point constitutes coordinates of the data.  The claimed ‘identified feature points’ is taught by Senior as ‘a minutia’.  The claimed ‘spatial coordinates’ is taught by Senior as ‘two-dimensional coordinate’ because Senior at [0011] associates spatial coordinates to the two-dimensional location.  The claimed ‘surface of the …scanner’ is taught by Senior as ‘contact area’.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Senior’s feature whereby feature points correspond to spatial positions along the surface of the fingerprint scanner allows Andrade’s system to determine six degrees of freedom of the finger, allowing the user to control a variety of functions or to manipulate a three-dimensional model or virtual reality system).          
                                   
         

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249109/02/2022